Citation Nr: 1716108	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable rating for left leg varicose vein prior to December 8, 2016 and in excess of a 10 percent rating thereafter.
 	
2. Entitlement to an initial compensable rating for scar due to excision of melanoma on back.

3. Entitlement to service connection for right renal cyst.

4. Entitlement to service connection for hepatic cyst.

5. Entitlement to service connection for left Achilles calcaneal spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to September 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for a right renal cyst, a hepatic cyst, and left Achilles calcaneal spur being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 8, 2016 the Veteran's varicose vein manifest with aching and fatigue in his left leg but without persistent edema, subcutaneous induration, stasis pigmentation, eczema, or ulceration.

2. As of December 8, 2016 the Veteran's varicose vein has manifest with subcutaneous induration, stasis pigmentation, and persistent ulceration but without massive board-like edema.

3. Throughout the period on appeal the Veteran's one surgical scar on his back has been painful but has not caused any functional loss.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 10 percent, but no greater, for left leg varicose vein prior to December 8, 2016 have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7120 (2016).

2. The criteria for an evaluation of 60 percent, but no greater, for left leg varicose vein prior as of December 8, 2016 have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7120 (2016).

3. The criteria for an evaluation of 10 percent, but no greater, for the scar due to excision of melanoma on his back have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Left Leg Varicose Vein

The Veteran is currently assigned a noncompensable rating for his left leg varicose vein prior to December 8, 2016 and a 10 percent rating thereafter under Diagnostic Code 7120.

Under Diagnostic Code 7120, a 0 percent rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a 100 percent rating requires massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

An April 2008 ultrasound report from service reflects that the Veteran was diagnosed with visible varicose veins after reporting a palpable protrusion on his left femur.  The report notes he has an enlarged vein with several other enlarged but smaller veins draining into it.

At his April 2010 VA examination the Veteran reported that when he stands up there is a swelling in his left groin and a dilated vein in his left leg.  The examiner noted that it appears to be asymptomatic.  The examiner noted the Veteran is on Motrin 800 mg three times per day, but did not note what for.

In his May 2010 notice of disagreement the Veteran stated that he has numbness and tingling in his left leg and his varicose vein also causes limitation and pain when aggravated.  In a June 2011 statement the Veteran explained that he takes 800 mg of Ibuprofen three times a day for pain management of his varicose vein.  He noted that a January 2005 spine x-ray indicates that at that time the Veteran was reporting pain radiating down his left leg.

A May 2013 prescription for compression stockings notes a diagnosis of "moderate varicosities."

On VA examination in December 8, 2016 the Veteran reported persistent ache in his left groin due to the size of the vein, and that the vein increases in size with activities.  He also reported he develops spots where his skin breaks down along the varicosities.  He also reported leg swelling and leg fatigue with activity.  The examiner noted the Veteran has a large palpable bulge in the medial aspect of his left groin region with varicosities down to his ankle region.  The examiner indicated the Veteran has aching and fatigue in his leg after prolonged standing or walking with his symptoms relieved by compression hosiery.  The examiner also noted that the Veteran has beginning stasis pigmentation, persistent stasis pigmentation, intermittent edema of extremity, persistent subcutaneous induration, and constant pain at rest.

At his February 2017 Board hearing the Veteran testified that he has had pain and discomfort for many years.  He reported that in approximately 2008 he was given compression stockings that squeeze his leg and cause numbness, which is better than pain.  He reported ulcerations occur approximately quarterly.

The Board finds that the Veteran is entitled to a 10 percent rating, but no greater, prior to December 8, 2016.

The Board finds the Veteran's lay description of his varicose vein symptoms prior to December 8, 2016 to be competent and credible.  Although the April 2010 VA examiner indicated that the condition appeared to be asymptomatic, even at that examination the Veteran reported swelling in his left groin, and the Veteran has consistently reported in statements to the VA, including in May 2010 and June 2011, that the varicose vein causes pain in his left leg.  Therefore, the Board finds that the Veteran meets the criteria for a 10 percent rating prior to December 8, 2016.

However, the Board finds that the Veteran's condition, even as he himself has described it, does not meet the criteria for a rating in excess of 10 percent prior to prior to December 8, 2016.  To meet the criteria for a 20 percent or 40 percent rating, persistent edema is required.  The evidence does not reflect that the Veteran has had persistent edema at any point during the period prior to December 2016.  Even the Veteran himself has not argued that he has persistent edema.  The 2010 VA examiner noted no edema at all, and even the 2016 VA examiner found only intermittent edema.  Whether the Veteran may have had other symptoms due to his varicose veins prior to December 8, 2016, both the 20 and 40 percent rating criteria require persistent edema.  To meet the criteria for a 60 percent rating, a veteran may have persistent edema or subcutaneous induration, as well as stasis pigmentation or eczema, and persistent ulceration.  However, the evidence also does not support that the Veteran had subcutaneous induration prior to December 8, 2016.  The VA examination on that date is the first medical finding of subcutaneous induration, and even the Veteran's lay statements from prior to that date do not report subcutaneous induration.  Records from prior to December 8, 2016 further do not reflect that the Veteran had stasis pigmentation, eczema, or persistent ulceration.  Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent prior to December 8, 2016.

The Board does find that a 60 percent rating is warranted as of December 8, 2016.  On that date, the VA examiner noted the Veteran had subcutaneous induration and stasis pigmentation.  The examiner also noted the Veteran's report of developing "raw spots" and skin breakdown, which he treats with bacitracin.  At his Board hearing the Veteran testified that while he had no such ulcerations at the time of his VA examination, he experiences the symptom quarterly.  The Board finds the Veteran's testimony of such a readily observable symptom to be competent and credible.  While the Veteran's ulcerations may not be constant, the Board finds that giving the Veteran the benefit of the doubt, the frequency of recurrence qualifies as persistent.  Therefore, he is entitled to a 60 percent rating as of December 8, 2016, which is the earliest date on which there is a medical finding of subcutaneous induration and stasis pigmentation.  While the Veteran suggested at his Board hearing that all of his symptoms onset prior to that date, his 2010 VA examination included no findings of such symptoms, nor did his lay statements submitted to the VA in 2010 and 2011.  Therefore, the Board finds that December 8, 2016 is the earliest date on which the evidence establishes that he meets the criteria for a 60 percent rating.

The Board finds that a 100 percent rating is not warranted as there is no evidence that the Veteran has had board-like edema.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's varicose vein.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected varicose vein that would render the schedular criteria inadequate.  The Veteran's symptoms, including edema, aching, fatigue, stasis pigmentation, and ulceration are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's varicose vein.  In addition, the Board finds the record does not reflect that the Veteran's varicose vein markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Scar Due to Excision of Melanoma on Back

The Veteran contends he is entitled to a compensable rating for the scar due to excision of melanoma on his back.  He currently has a noncompensable rating under Diagnostic Code 7804.

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.  The rating criteria were amended effective October 23, 2008, therefore the amended criteria apply to the Veteran's increased rating claim.

Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent rating is warranted for one or two qualifying scars.  A 20 percent rating is assigned for three or four qualifying scars and a 30 percent rating for five or more qualifying scars.  See 38 C.F.R. § 4.118 (2016).

The April 2010 VA examiner stated that the Veteran's scar on his back "does not produce any symptoms at this time"  The examiner noted a 10 centimeter by 1 centimeter clear surgical scar in the left upper back.  The examiner stated that the skin over the scar is not broken down and is smooth, it is not painful to touch, it is superficial, and there is no limitation of motion or function due to the scar.

In his May 2010 notice of disagreement the Veteran reported that the scar on his back is painful and the sensation ranges from a knife in the back to a hot poker to tingling.

At his February 2017 Board hearing the Veteran testified that the scar on his back is painful and tender.  He reported if he leans back or someone hugs him and puts pressure on the scar it hurts.

The Board finds the Veteran's testimony as to the scar on his back being painful to be competent and credible.  Therefore, the Board finds he is entitled to a 10 percent rating under Diagnostic Code 7804 as there is only one scar at issue.

The Board has also considered whether the Veteran may be entitled to a higher rating under another diagnostic code, but finds that he is not.  Diagnostic Code 7800 applies to scars of the head, face, or neck, and therefore is not applicable.  Diagnostic Code 7801 applies to deep and nonlinear scars, which does not apply to the Veteran's scar.  Diagnostic Code 7802 applies to superficial and nonlinear scars, but requires scarring of area of at least 144 square inches for a compensable rating.  Finally, ss the scar has not been shown to have any other disabling effects, no separate rating is warranted for such.

The Board further finds that an extraschedular rating is not warranted as the Veteran has testified, and the record supports, that his only symptom of his back scar is pain, and all other physical aspects of the scar are already taken into account by the rating criteria.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

The claims for higher initial ratings arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional Veterans Claims Assistance Act of 2000 (VCAA) notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided these necessary SOCs in April 2011 and April 2013 wherein the applicable statutes and regulations concerning the issues on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in April 2010 and December 2016.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with sufficient information to rate the Veteran's disabilities.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating of 10 percent, but no greater, for left leg varicose vein prior to December 8, 2016 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating of 60 percent, but no greater, for left leg varicose vein as of December 8, 2016 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating of 10 percent, but no greater, for the scar due to excision of melanoma on back is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Veteran's service treatment records include a 2006 computed tomography (CT) scan that made findings of a one centimeter hepatic cyst and a small hypoechoic lesion in the inferior right kidney too small to characterize but statistically likely to be a renal cyst versus calyceal diverticulum.  However, there are no current medical records reflecting that the Veteran has either a current renal or hepatic cyst or residuals from either cyst.  The Veteran has argued that he has side pain on occasion, which may be attributable to the cysts.  The VA examiner who conducted the Veteran's 2010 examination stated only that the Veteran has no specific concerns about either cyst, noting that they were incidental findings.  On remand, the Board finds that the Veteran should be afforded a new VA examination to determine whether he currently has a hepatic or renal cyst or any residuals from either cyst.

Similarly, the Veteran's service treatment records include a January 1994 left ankle x-ray that noted a finding of a small Achilles calcaneal spur.  However, there are no current medical records reflecting the current existence of an Achilles calcaneal spur.  The Veteran has argued that he has pain on walking, which he attributes to the spur.  On VA examination in March 2010 his ankles, including his Achilles tendon, was noted to be nontender.  He was diagnosed as having hypersensitive plantar scars and bilateral great toe subungual hematomas, but no imaging was done, and no diagnosis of an Achilles calcaneal spur was made.  The examination report indicates the examiner did not review the Veteran's claims file.  On remand, the Board finds that the Veteran should be afforded a new VA examination to determine whether he currently has an Achilles calcaneal spur or any residuals from the spur diagnosed in service.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to determine whether he currently has a hepatic or renal cyst or any residuals from either cyst noted on CT scan in 2006.

For any current diagnosis or residual found, opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

2. Arrange for the Veteran to undergo a VA examination to determine whether he currently has an Achilles calcaneal spur or any residuals from the spur shown on x-ray in 1994.

For any current diagnosis or residual found, opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


